NUMBER
13-10-00155-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG
                                                                     

 
TEXAS
GULF TRAWLING, INC., 
MARINE
RAILWAY, INC., ZIMCO MARINE, INC., 
TEXGULMARCO
COMPANY, INC., WALTER 
ZIMMERMAN AND HARLEY DALE LONDRIE,       
       Apellants,
 
v.
 
RCA
TRAWLERS & SUPPLY, INC. 
AND PATRICIO AHUMADA, JR.,                                                   Appellees.
                                                                     

 
                             On
appeal from the 103rd District Court
of Cameron County, Texas.
                                                                            

 
                               MEMORANDUM
OPINION
 
                        Before
Justices Yañez, Garza, and Benavides
                                 Memorandum
Opinion Per Curiam
 




Appellants,
Texas Gulf Trawling, Inc., Marine Railway, Inc., Zimco Marine, Inc.,
Texgulmarco Company, Inc., Walter Zimmerman, and Harley Dale, argue by four
issues that the trial court erred in granting a bill of review filed by
appellees, RCA Trawlers & Supply, Inc. and Patricio Ahumada Jr., in trial
court cause number 2006-07-3152-D.  Appellees filed their bill of review
seeking to set aside a judgment in trial court cause number 94-09-4693-D
dismissing that cause for want of prosecution.  After a jury trial on the
merits of the bill of review, the jury found that neither appellees nor their
counsel had received a ADrop Docket Notice@ or AOrder of Dismissal For Want of Prosecution@ in the underlying case.  The trial court rendered judgment on the jury=s verdict and entered an order on January 11, 2010, granting the bill
of review and vacating the AOrder of Dismissal For Want of Prosecution@ previously issued in trial court cause number 94-09-4693-D.  This
appeal followed.
On June 30,
2010, appellees filed a motion arguing that we lack jurisdiction over the
appeal because the challenged order is interlocutory.  Appellees also asked
that we impose sanctions upon appellants for filing a frivolous appeal.  See
Tex. R. App. P. 45.
We agree
that we lack jurisdiction over the appeal.  An appeal may be prosecuted only
from a final judgment which disposes of all issues and parties in the case.  Tesoro
Petroleum v. Smith, 796 S.W.2d 705 (Tex. 1990).  A bill of review which
sets aside a prior judgment but does not dispose of all the issues of the case
on the merits is interlocutory in nature and is not an appealable final
judgment.  Jordan v. Jordan, 907 S.W.2d 471, 472 (Tex. 1995) (citing Tesoro,
796 S.W.2d at 705; Warren v. Walter, 414 S.W.2d 423 (Tex. 1967)).
Because
appellants have not shown that the merits of the underlying case, trial court
cause number 94-09-4693, have been ruled on and the case disposed of, we have
no jurisdiction to consider this appeal.  See id.  We therefore grant
appellees= motion in part and dismiss the instant appeal for
want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Further, having fully considered appellees= request for sanctions, we deny that request.  See Tex. R. App. P. 45.
 
PER
CURIAM
 
Delivered and filed the 
18th day of November, 2010.